Title: 16 Monday.
From: Adams, John
To: 


       A most beautiful morning. We have the most moderate Winter that ever was known in this country. For a long time together we have had serene and temperate Weather and all the Roads perfectly settled and smooth like Summer.—The Church of Rome has made it an Article of Faith that no man can be saved out of their Church, and all other religious Sects approach to this dreadfull opinion in proportion to their Ignorance, and the Influence of ignorant or wicked Priests. Still reading the Independent Whigg. Oh! that I could wear out of my mind every mean and base affectation, conquer my natural Pride and Self Conceit, expect no more defference from my fellows than I deserve, acquire that meekness, and humility, which are the sure marks and Characters of a great and generous Soul, and subdue every unworthy Passion and treat all men as I wish to be treated by all. How happy should I then be, in the favour and good will of all honest men, and the sure prospect of a happy immortality!
      